DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
At claim 3, line 2 “corresponds” should be changed to “correspond”.  Appropriate correction is required.
Claim 4 is objected to since it depends from claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “large” in line 1 of claim 1 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as the metes and bounds as to what 
At claim 1, lines 44-45, the claim recites: “an installment positon if the indoor chiller unit corresponds to that of the outdoor chiller unit.”  It is unclear what this limitation is meant to convey.  It appear to say that the indoor chiller unit and the outdoor chiller unit are installed at the exact same position, which is of course physically impossible.  However, at lines 41-42, the claim recites the indoor chiller unit being mounted on a front inner side of the refrigerated compartment; while at lines 42-43, the claim recites the outdoor chiller unit being mounted on a front outer side of the refrigerated compartment. The Examiner believes that Applicant intends the limitation to mean that the indoor chiller unit and the outdoor chiller unit are mounted directly across from each other at a front location of the refrigerated compartment.  Appropriate clarification and correction is required.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  As per independent claim 1, the prior art fails to teach the system combination as recited, and in particular comprising the combined limitations whereby the air outlets are mounted on the front-mounted air duct and comprise non-return three-way air outlets and a reversing three-way air outlet, wherein the non-return three-way air outlets spaced apart are provided on a straight section of the front-mounted air duct that is parallel to an axis of the refrigerated compartment, and the reversing three-way air outlet is mounted on an arc section of the front-mounted air duct at a junction of the front-mounted air duct and the axis of the refrigerated compartment; the horizontal louvers are mounted on a lower part of both sides of the refrigerated compartment; .

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
	Sigety et al. (US 2020/0041193 A1) teach a chilled air ducting and delivery arrangement for a transport vehicle.
	Aldrich (US 5,531,641) teaches a vehicle air duct and grill arrangement.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763